UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 25, 2010 (January 19, 2010) ZIONS BANCORPORATION (Exact name of registrant as specified in its charter) Utah 001-12307 87-0227400 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One South Main, 15th Floor, Salt Lake City, Utah 84133 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 801-524-4787 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 2.02Results of Operations and Financial Condition. The information required by this item is contained in Item 4.02 of this report and is incorporated herein by reference. Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On January 19, 2010, management of Zions Bancorporation (the “Company”) concluded that the Company should amend its previously issued consolidated financial statements that were included in the Company’s Quarterly Reports on Form 10-Q for the quarters ended June 30, 2009 and September 30, 2009, and that such consolidated financial statements, as well as the Company’s previously issued earnings releases for the second and third quarters of 2009, should no longer be relied upon. The Company reached this conclusion because it believes the financial statements understate shareholders’ equity and because it believes it needs to modify the accounting treatment for the modification of its subordinated debt in June 2009 described in its Quarterly Report on Form 10-Q for the period ended June 30, 2009. The Company expects to amend its consolidated financial statements for the fiscal quarters and year to date periods ended June 30, 2009 and September 30, 2009 and Forms 10-Q for those periods to reflect the effects of changes in the accounting treatment for the subordinated debt modification gain and intrinsic value of the beneficial conversion feature of the modified subordinated debt transaction from the accounting treatment utilized in the previously issued financial statements.
